AFFIRMED and Opinion Filed April 5, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00717-CV

                     JOE ERVIN LOCKRIDGE, Appellant
                                  V.
                       STEPHANIE MARTIN, Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-02578

                        MEMORANDUM OPINION
             Before Justices Partida-Kipness, Reichek, and Goldstein
                           Opinion by Justice Goldstein
      Joe Ervin Lockridge appeals the trial court’s judgment granting Stephanie

Martin’s plea to the jurisdiction and dismissing Lockridge’s claims against Martin

with prejudice. In a single issue, Lockridge argues the trial court abused its

discretion by entering a judgment of dismissal with prejudice after he had filed a

notice of nonsuit. We affirm the trial court’s judgment.

      In September 2020, Lockridge filed in Denton County district court his

original civil complaint against Martin in her official capacity as an assistant

criminal district attorney for Dallas County. Lockridge alleged Martin conspired
with others to cause harm to Lockridge by “presenting to a Court and obtaining

significant prison time” for Lockridge.

       In October 2020, Martin filed her motion to transfer venue and, in the

alternative, motion to dismiss, plea to the jurisdiction, and original answer. Martin

argued Lockridge’s allegations were based on Martin’s alleged misconduct as an

assistant district attorney in the underlying criminal case and probation revocation

proceedings against Lockridge. Characterizing Lockridge’s claims as a suit against

her as an employee of a governmental unit based on conduct within the general scope

of her employment, Martin argued the suit was not a suit against her as an employee

but was, in all but name only, a suit against Dallas County, the governmental unit,

citing Alexander v. Walker, 435 S.W.3d 789 (Tex. 2014). As a result, Dallas County

was the mandatory venue for the underlying lawsuit.1 Further, Martin argued she

was entitled to dismissal of the suit against her under section 101.006(f) of the civil

practice and remedies code. Finally, Martin entered a plea to the jurisdiction arguing

she was immune from the claims made the basis of Lockridge’s lawsuit.

       In February 2021, Lockridge filed a motion for leave to file an amended

pleading purporting to change “the capacity that Defendant Stephanie Martin is sued

in from (Official Capacity) to (Individual Capacity).” Contemporaneously with the

motion, Lockridge filed a first amended original civil complaint consisting of three


   1
   On February 3, 2021, the case was transferred to Dallas County. TEX. CIV. PRAC. & REM.
CODE § 15.015.
                                          –2–
paragraphs stating the original complaint was changed so that “all defendants [were]

being sued in their individual capacity.” To the extent Lockridge attempted to sue

Martin in her individual capacity, Lockridge did not change the factual basis of the

claims asserted against Martin.

      On June 8, 2021, Lockridge, upon motion for leave, filed a first amended

original complaint naming Martin in her individual capacity, asserting:

      Plaintiff’s claims against Stephanie Martin originate from her actions
      as an assistant criminal district attorney for Dallas County, Texas.
      Stephanie Martin (hereinafter “Martin”) used the authority of her
      position and acted under color of State law and/or abused such authority
      under color of state law when she actively conspired with Saylors and
      Bierman to cause harm to Plaintiff by presenting to a Court and
      obtaining significant prison time for Plaintiff and actively furthers such
      harm by furthering to interfere with Plaintiffs parole process by
      presenting inaccurate, false, and detrimental information to said Parole
      Board so as to cause denial of same. Claims against her include:
      Obstruction of justice, official oppression, fraud on a court, fraudulent
      documentation to a governmental agency, abuse of office, and
      conspiracy to committ [sic.] fraud on a court and/or governmental
      agency.

      On June 30, 2021, Lockridge filed another first amended original complaint,

alleging that “Martin was at all times acting under color of her official position as a

criminal assistant district attorney for Dallas County, Texas.” Lockridge’s June 30

statement of claims against Martin is virtually identical to his June 8, 2021 amended

complaint.

      On July 8, 2021, the trial court held a hearing on Martin’s plea to the

jurisdiction. Martin argued that whether Lockridge sued Martin in her individual

capacity was not dispositive; rather, as the suit is based upon conduct within the
                                        –3–
scope of her employment as a Dallas County assistant district attorney, she is entitled

to dismissal of Lockridge’s claims against her.

      Lockridge drew the trial court’s attention to a motion of nonsuit against Dallas

County that he intended to file. Lockridge argued he sued Martin “based on a

conspiracy and based on a charge that was put in my pen pack that was dismissed”

and that he changed his suit “to put [Martin] in her individual capacity.”

      Martin responded that Dallas County was not a party to the suit, and

Lockridge’s claims against Martin were conclusory. The trial court orally granted

Martin’s plea to the jurisdiction and dismissed Lockridge’s claims against Martin.

The next day, Lockridge nonsuited Dallas County. On August 20, 2021, Lockridge

filed his notice of appeal. The trial court granted the plea to the jurisdiction,

dismissing Lockridge’s claims against Martin with prejudice on August 31, 2021 by

written order.

      In a single issue, Lockridge argues the trial court abused its discretion by

entering a judgment of dismissal with prejudice after he had filed a notice of nonsuit.

Lockridge argues a nonsuit would have allowed him to submit an amended

complaint, reissue citation on all parties, and seek adequate legal representation. In

essence, Lockridge argues that Martin has not been served with citation in this




                                         –4–
lawsuit, and a nonsuit would allow her to be properly served in her individual

capacity.2

       Lockridge’s notice nonsuited “the Governmental Unit, Dallas County.”

However, Dallas County was not a party to the lawsuit, and Lockridge did not

nonsuit all claims or other parties. Lockridge consistently alleged his claims against

Martin originated “from her actions as an assistant criminal district attorney for

Dallas County, Texas.” If a suit is filed against an employee of a governmental unit

based on conduct within the general scope of that employee’s employment and if it

could have been brought under this chapter against the governmental unit, the suit is

considered to be against the employee in the employee’s official capacity only. TEX.

CIV. PRAC. & REM. CODE § 101.006(f). On the employee’s motion, the suit against

the employee shall be dismissed unless the plaintiff files amended pleadings

dismissing the employee and naming the governmental unit as defendant on or

before the 30th day after the date the motion is filed. Id. Here, Lockridge’s claims

were all based on Martin’s conduct within the scope of her employment, and

Lockridge did not file amended pleadings dismissing Martin and naming Dallas

County as defendant. Accordingly, the trial court correctly dismissed Lockridge’s

claims against Martin. See id. We overrule Lockridge’s sole issue.



   2
      It is undisputed Martin was not properly served. However, Martin appeared in this case and
filed a motion to transfer venue, a plea to the jurisdiction, and an answer with affirmative defenses.
Such appearance has the same force and effect as if the citation had been duly issued and served
as provided by law. TEX. R. CIV. P. 120. Thus, Martin was a party to the underlying lawsuit.
                                                –5–
     We affirm the trial court’s judgment.



                                         /Bonnie Lee Goldstein/
                                         BONNIE LEE GOLDSTEIN
                                         JUSTICE

210717F.P05




                                      –6–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

JOE ERVIN LOCKRIDGE,                           On Appeal from the 298th Judicial
Appellant                                      District Court, Dallas County, Texas
                                               Trial Court Cause No. DC-21-02578.
No. 05-21-00717-CV           V.                Opinion delivered by Justice
                                               Goldstein. Justices Partida-Kipness
STEPHANIE MARTIN, Appellee                     and Reichek participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellee STEPHANIE MARTIN recover her costs of
this appeal from appellant JOE ERVIN LOCKRIDGE.


Judgment entered April 5, 2022.




                                         –7–